DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-18 are considered allowable over the prior art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner of record has been unable to find prior art disclosing, in combination, (1) a device having a pressurized cartridge storing a drug and a nozzle, (2) an adapter, (3) a dispenser, and (4) at least one sensor,  
    PNG
    media_image1.png
    370
    734
    media_image1.png
    Greyscale

In particular, the examiner has not been able to find prior art disclosing elements (1) to (4) above, in combination with, the limitations “hermetical enclosure/cavity”, “a plurality of sensor units formed on a bottom surface of the substrate and outside the hermetical cavity”, and “a protective coating for sealing the substrate, the hermetical enclosure, the microcontroller, the wireless link, the plurality of sensor units, and the battery unit.”  

  
    PNG
    media_image2.png
    543
    740
    media_image2.png
    Greyscale

	The data logger 100 is in fluid communication with the mask via conduit (102).  The data logger (100) includes a sensor unit (202), a processor (208), a communication interface (212), and a power source/battery [see Lee; paragraph 0020].  Lee does not disclose or suggest, inter alia, (1) a hermetical enclosure formed on top of a substrate wherein the substrate and the hermetical enclosure defines a hermetical cavity, (2) a plurality of sensor units located outside the hermetical cavity, and (3) a protective coating sealing (a) the substrate, (b) the hermetical enclosure, (c) the microcontroller, (d) the wireless link, (e) the plurality of sensor units, and (f) the battery unit.  Based on the above observations, independent claim 1 appear to be allowable over the prior art of record.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The examiner respectfully requests the correction of two typographical errors in the specification.  Paragraphs 0012 and 0018 make reference to figure 1.  There is no figure 1 in the specification; the cited paragraphs should reference either figure 1A or 1B.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




	Respectfully submitted,

	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783